DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 18 March 2022 has been entered.

Allowable Subject Matter
Claims 1–4, 8–14, 17, and 19–26 are allowed.
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 13, and 20 recites imaging one or more calibration objects fixed to an imaging device, and a distinct component that is defined in the specification as external object 136 (¶ 0097).  Closest prior art US 2018/0007346 A1 (“Ujushima” of record) teaches only imaging objects fixed to the distal end of an endoscope, not both objects fixed and detached from the endoscope.  US 2010/0048993 A1 teaches an endoscope testing device in which the test pattern may either be held in a fixed position external to an endoscope as in Figure 15, or attached to the distal end of the endoscope on adaptor jig 106 as in Figures 17–19.  However, in the adaptor jig embodiment, the jig is not used while imaging objects external to the jig as would be required to anticipate or make obvious the present invention, but only for a separate calibration step analogous to imaging the external test pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2011/0149057 A1
U.S. Patent No. 8,586,946 B2
U.S. Patent Application Publication No. 2010/0317919 A1
U.S. Patent Application Publication No. 2008/0228031 A1
U.S. Patent No. 6,807,876 B2
U.S. Patent Application Publication No. 2003/0107726 A1
U.S. Patent No. 6,361,490 B1
U.S. Patent No. 5,820,547 A
U.S. Patent No. 5,674,182 A
U.S. Patent No. 5,142,359 A
U.S. Patent Application Publication No. 2010/0110444 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487